HAWKINS, Presiding Judge.
Conviction is for driving, while intoxicated, an automobile upon a public highway in Edwards County, Texas; punishment, a fine of $50.00 and 10 days in jail.
The state has filed a motion to dismiss the appeal.
The term of court at which appellant was convicted began September 6, 1948, and terminated by operation of law on March 6, 1949. Judgment of conviction was entered on October 25, 1948. An appeal bond was executed on the same day and was approved on October 26, 1948, all occurring during the term of court.
Article 830, C. C. P., provides that an appeal in a misdemeanor case may be perfected during the term by entering into a recognizance and that an appeal bond may be resorted to only after adjournment for the term of the court in which the conviction was had.
The court of criminal appeal does not obtain jurisdiction where appeal bond is resorted to before adjournment. See Adams v. State, 127 Tex. Cr. R. 434, 77 S. W. (2d) 537; Flynn v. State, 128 Tex. Cr. R. 513, 82 S. W. (2d) 980; Watson v. State, 149 Tex. Cr. R. 9, 190 S. W. (2d) 830.
The state’s motion is sustained, and the appeal is dismissed.